DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 3/12/2019 and 5/16/2019 have been considered by the Examiner. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims. Specifically, the limitations of:
a latching protrusion that extends vertically upward from an outer end of an upper surface of the main body and that defines a space between an outer circumferential surface of the flow pipe and an inner surface of the latching protrusion, the space being configured to seat another steam module among the plurality of steam modules,
a latching groove that is recessed from a lower portion of the main body toward the flow pipe, that has a shape corresponding to the latching protrusion, and that is configured to receive the latching protrusion of another steam module among the plurality of steam modules inserted from an outside of the main body, and
a heater that is accommodated inside of the main body, that is disposed outside of the flow pipe, and that is configured to supply heat to the flow pipe, the heater comprising:

an integration portion that is recessed upward from a lower surface of the main body and that is configured to receive and electrically connect to the insertion terminal of the heater of another steam module among the plurality of steam modules,
as recited in amended independent claim 1.
The closest prior art references are Furuno et aI. (JPH07198103), hereinafter Furuno, Park et aI. (US8997638B2), hereinafter Park, Schoepp et al. (US2016222508Al), hereinafter Schoepp, Evans et al. (US2016310689Al), hereinafter Evans, and Smith et al. (WO2016073656Al), hereinafter Smith.
Furuno teaches (Fig. 3) a steam generator comprising:
a base module (closing plate 2) that includes a water supply port (inflow port 12) configured to receive water ([0014] “The closing plate 2 is formed with an inflow port 12 as a liquid inlet/outlet located at the lower portion” [0016] “a water supply pipe for supplying water is connected to the inflow port 12…water is supplied from the water supply pipe through the inflow port 12…”); and
a plurality of steam modules (unit container 1) configured to be detachably stacked on an upper side of the base module (closing plate 2) ([0004]-[0006] “An object of the present invention is to provide a steam generator...and steam is generated by one or a plurality of connected unit containers…” [0014] “the closing plate 2…is configured to have a plurality of screw holes 2a corresponding to the above [screw holes 5a of connecting portion 5], and further to have an annular groove 2b for fitting an O-ring corresponding to the annular groove 5b on the outer end surface” [0017] “In this case, maintenance work may be performed as follows. First, by removing each screw 8 from the connecting portion 5, the whole is disassembled into three unit containers 1 and one closing plate 2”, each of the plurality of steam modules comprising a main body (body portion 4) ([0011] “The unit container 1 has a tubular shape, for example, a cylindrical metal body portion 4”), 
In the above embodiment, the case where three unit containers 1 are connected is taken as an example…the case where a plurality of unit containers 1 are connected”, and
wherein each of the main bodies includes:
a flow pipe that extends in a vertical direction along a central axis and that defines a flow path configured to guide steam and water (see Fig. 4; [0016] “At this time, first, the water (steam) flows through the unit container at the right end, then flows into the unit container at the intermediate portion from the outlet 7 at the connection portion, and flows through the unit container 1 at the intermediate portion. After that, it further flows through the unit container 1 at the left end, and is finally discharged from the outlet 7 in a completely steamed state.” [0020] “The steam generator of this embodiment is configured by vertically connecting three unit containers 1…according to this configuration, the same actions and effects as those of the first embodiment can be obtained”).
Furuno, however, fails to teach a latching protrusion that extends vertically upward from an outer end of an upper surface of the main body and that defines a space between an outer circumferential surface of the flow pipe and an inner surface of the latching protrusion, the space being configured to seat another steam module among the plurality of steam modules,
a latching groove that is recessed from a lower portion of the main body toward the flow pipe, that has a shape corresponding to the latching protrusion, and that is configured to receive the latching protrusion of another steam module among the plurality of steam modules inserted from an outside of the main body, and
a heater that is accommodated inside of the main body, that is disposed outside of the flow pipe, and that is configured to supply heat to the flow pipe, the heater comprising:
an insertion terminal that extends upward and penetrates the upper surface of the main body, and

Park, Schoepp, Evans, and Smith further fail to teach the claimed limitations.
Park teaches (Fig. 5) a steam cooking apparatus comprising a flow pipe system in which a section of the flow pipe (steam pipe connection tube 300) has an expanded portion (expanded second connection portion 330) that is located at a lower side of the flow pipe and is recessed radially outward from an inner surface of the flow pipe and the upper end of the flow pipe is inserted into another section of the flow pipe system (steam supply pipe 100) (Column 6, line 58 through Column 7, line 8). 
Schoepp teaches (Fig. 6A) a modular vaporizer consisting of separable stackable plate arrangements (stackable plate arrangement 603) comprising an electronic heating element (heating element 680A) ([0087]-[0089] “FIG. 6A shows a stackable plate arrangement 603…and a heating element 680A…The heating jacket 680 A may be an electronic heating jacket.”).
Evans teaches a humidification system in which the electrical contacts are pogo or spring pin contacts ([0142] “According to an alternative embodiment, the electrical contacts comprise one or more pogo or spring pin contacts”).
Smith teaches (Fig. 1) a steam generator (steam generator 10) comprising a heater (heating element 18) that is accommodated inside of the main body (body 12), that is disposed outside of the flow pipe (pathways 42, 52), and that is configured to supply heat to the flow pipe (pathways 42, 52) ([0044] “Similarly, the heating element 18 extends through the entire body 12 of the steam generator 10 from the first end 22 to the second end 24. The disposition of the pathways network of pathway around and about the heater 18 promotes efficient heating of the liquid medium and conversion to vapor medium.”).

Therefore, it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modify Furuno, Park, Schoepp, Evans, Smith, or various combination thereof to include teach a latching protrusion that extends vertically upward from an outer end of an upper surface of the main body and that defines a space between an outer circumferential surface of the flow pipe and an inner surface of the latching protrusion, the space being configured to seat another steam module among the plurality of steam modules, a latching groove that is recessed from a lower portion of the main body toward the flow pipe, that has a shape corresponding to the latching protrusion, and that is configured to receive the latching protrusion of another steam module among the plurality of steam modules inserted from an outside of the main body, and a heater that is accommodated inside of the main body, that is disposed outside of the flow pipe, and that is configured to supply heat to the flow pipe, the heater comprising: an insertion terminal that extends upward and 
Although various combinations of Furuno, Park, Schoepp, Evans, and Smith do teach towards various elements of the dependent claims 6-14, 16-17, 19, and 21-24, it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combinations of aforementioned references to include the claim limitations of independent claim 1, as described above. As none of the prior art references of record alone or in combination disclose all of the limitations of Applicant’s independent claim 1, claim 1 reads over the prior art of record and is condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        



/ROBERT J UTAMA/Primary Examiner, Art Unit 3715